FILED
                             NOT FOR PUBLICATION
                                                                              SEP 10 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BEREKET AFENA BELAY,                             Nos. 13-73253
                                                      13-74341
              Petitioner,
                                                 Agency No. A200-568-251
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 6, 2018**

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Bereket Afena Belay, a native and citizen of Eritrea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”)

(No. 13-73253), and of the BIA’s order denying his motion to reconsider and

reopen (No. 13-74341). Our jurisdiction is governed by 8 U.S.C. §1252. We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. See Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review

de novo questions of law, and we review for abuse of discretion the BIA’s denial

of motions to reconsider and reopen. See Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part petition No. 13-73253.

We deny petition No. 13-74341.

      As to petition No. 13-73253, substantial evidence supports the agency’s

adverse credibility determination based on Belay’s vague and confusing testimony

as to his escape from military school, a material and significant event. See

Shrestha v. Holder, 590 F.3d at 1048. Belay’s explanations do not compel the

opposite result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Belay’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The BIA properly found that Belay abandoned his CAT claim because Belay

failed to meaningfully challenge the IJ’s denial of CAT. See Segura v. Holder, 605

F.3d 1063, 1066 (9th Cir. 2010). Thus, we lack jurisdiction to consider the
                                          2                           13-73253/13-74341
contentions he makes now as to the merits of his claim. See id.

      As to petition No. 13-74341, the BIA did not abuse its discretion in denying

Belay’s motion to reconsider because the motion failed to identify any error of fact

or law in the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1); see also Mohammed,

400 F.3d at 791 (the BIA abuses its discretion if it acts “arbitrarily, irrationally, or

contrary to the law”).

      Finally, the BIA did not abuse its discretion in denying Belay’s motion to

reopen based on ineffective assistance of counsel because Belay failed to comply

with the procedural requirements of Matter of Lozada 19 I&N Dec. 637 (BIA

1988), and also failed to demonstrate prejudice from his counsel’s alleged

ineffectiveness. See Iturribarria v. INS, 321 F.3d 889, 899-90 (9th Cir. 2003).

      PETITION FOR REVIEW No. 13-73253 DENIED in part; DISMISSED

in part.

      PETITION FOR REVIEW No. 13-74341 DENIED.




                                            3                             13-73253/13-74341